DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on April 15, 2022.
Claims 1, 8, 17, 26, 39-40, 44, 50, and 62, have been amended. Claim 46 are canceled.  Claims 1, 8, 9, 11, 14, 17, 20, 23, 26, 36, 39, 40, 44, 50, 54, 58, 61, 62, 63, and 66 remain pending and are examined herein.

Response to Amendment
The rejections of Claims 1, 8, 9, 11, 14, 20, 23, 26, 36, 39, 40, 61, 62, 63 and 66 under 35 U.S.C. 112(b) are withdrawn in view of amendment to the claims.
The rejections of Claim 44 under 35 U.S.C. 102(a)(1) is withdrawn in view of amendment to the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed January 18, 2022 as applied to claims 1, 8, 9, 11, 14, 17, 20, 23, 26, 36, 39, 40, 44, 46, 50, 54, 58, 61, 62, 63, and 66. Applicant’s arguments filed on April 15, 2022 have been fully considered but they are not persuasive.
Claims 1, 8, 9, 11, 14, 17, 20, 23, 26, 36, 39, 40, 44, 50, 54, 58, 61, 62, 63, and 66 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for DNA-binding domain- or crRNA-binding sequences, or mutation target sequences, as set forth in SEQ ID Nos 1 to 24, 790 and 792 to 803, does not reasonably provide enablement for the broadly recited variants having 75% identity with any of SEQ ID Nos 1 to 24, 790 and 792 to 803 as DNA-binding domain- or crRNA-binding sequences, or mutation target sequences in the claimed methods and products.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.” In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to: 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
	Here, the claims recite a broad genus of nucleic acid constructs, or sgRNAs, or genome target sequences, that are “variants” having 75% sequence identity to the full-length of sequences set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803.
As discussed above, the Specification has not set forth a clearly defined scope regarding the variants. For example, the Specification permits any degree of sequence identity with any part of the sequences set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803, to be encompassed by the variants limited to at least 75% identity to any of the sequences set forth in SEQ ID Nos: 1 to 24, 790 and 792 to 803, the scope of the claims are still extremely broad. For example, SEQ ID NO: 1 is 23 nucleotide in length. An 75% sequence identity permits up to 5 nucleotide substitutions, additions, insertions, or deletions anywhere in any of the 23 positions. Therefore, the broadly claimed genus encompasses an enormous number of sequence variants, given the possible nucleotide combinations.
In contrast to the broad scope, the Specification has only provided enabling teachings for Alpha-gliadin target sequences (SEQ ID NO: 1-6), Omega-gliadin target sequences (SEQ ID NO: 7-12) and Gamma-gliadin target sequences (SEQ ID NO: 13-24), as well as Alpha-, Omega-, and Gamma-gliadin target sequence for Cas9 and/or Cpf1 nucleases (SEQ ID NO: 790 and 792 to 803). However, the Specification has not provided enabling teachings for the broadly recited variants, i.e. any sequence having 75% identity to any of SEQ ID Nos: 1 to 24, 790 and 792 to 803.
Since the genome editing methods intrinsically involve off-target mutations, the Specification has taught an evaluation of potential off-target effect by an in silico search of the minimal active sequence of the sgRNAs “allowing up to 2 mismatches” in the seed sequence (p. 56, line 20). This is much narrower than the broad scope of the “variants” which permits at least 5 mismatches in the 23-nucleotide seed sequence, or more in the longer sequences. Furthermore, the Specification has not provided enabling teachings regarding the off-target effects for the DNA-binding domain- or crRNA-binding sequences, or mutation target sequences that are “variants” of sequences set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803.
In the absence of guidance from either the instant disclosure or the art, it would require trial and error experimentation for a skilled artisan to make and test the DNA-binding domain- or crRNA-binding sequences, or mutation target sequences that are “variants” of sequences set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803. Thus, in view of the unpredictability associated with off-target effects of gene editing or sequence-directed mutagenesis, the lack of enabling guidance from either the instant disclosure or the art, and breath and diversity of the embodiments encompassed by the claimed genus, the lack of sufficient working examples, and the level of the art at the time of the invention, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the numerous the DNA-binding domain- or crRNA-binding sequences, or mutation target sequences that are “variants” of sequences set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803, in order to make and/or use the invention within the full scope of these Claims.
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.
Response to Applicant’s Remarks:
Applicant argued that since the claims have been amended to define a variant of these sequences as a sequence with at least 75% overall sequence identity to the non-variant sequence, and that the necessary biological function is also recited in the claims and also in the specification, the skilled person would readily be able to determine if a given sequence falls within the scope of the claims or not. Applicant argued that the specification teaches a person of skill how to make and use the invention in order to produce a mutant plant with reduced gliadin  content and/or reduced gluten content and/or reduced  gluten immunoreactivity. Applicant argued that a person of skill is fully enabled in the present case to practice variants having at least 75% sequence identity over the full length non-variant sequence without undue experimentation because the specification provides considerable direction and guidance, discloses all of the methods to practice the invention and also because a person of relevant skill in the biotechnology field is considered to have a high level of skill and is typically engaged in such experimentation.    
These arguments have been fully considered but not deemed persuasive.
As Applicant pointed out, “as long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112 is satisfied” (MPEP2164.01) and the experimentation would not be undue. However, in the instant case, the Specification has not provided adequate enabling guidance for making and using the broadly claimed “variants” in relation to the disclosed wheat sequences for reducing gliadin and/or gluten contents and/or reducing gluten immunoreactivity. 
As discussed above, the broadly recited variants may or may not be structurally or functionally related to gliadin and/or gluten contents and/or gluten immunoreactivity. For example, 20 out of 23 nucleotides in SEQ ID NO: 1 are identical (i.e. a 87% sequence identity over the full length of SEQ ID NO: 1) with a fragment of wheat DNA which is part of a gene encoding a myb-like protein D (GenBank Accession XP_044417246.1). It is unclear how or if a myb-like protein, upon being edited with CRISPR/Cas9 system having a guide RNA complementary to this “variant”, affects gliadin and/or gluten contents and/or gluten immunoreactivity.
Moreover, it should be noted the full scope of the claims encompasses any plant species, not just wheat. It is not adequately taught, how these broadly recited “variants” would impact these plants and in which fashion. It is unpredictable what effects—or functions-- these “variant” would have. The Specification has not provided any guidance at all on how to use these variant commensurate to the full scope of the claims.
Therefore, at least for these reasons, the rejection is maintained.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed January 18, 2022 as applied to claims 1, 8, 9, 11, 14, 17, 20, 23, 26, 36, 39, 40, 44, 46, 50, 54, 58, 61, 62, 63, and 66. Applicant’s arguments filed on April 15, 2022 have been fully considered but they are not persuasive.

Claims 1, 8, 9, 11, 14, 17, 20, 23, 26, 36, 39, 40, 44, 50, 54, 58, 61, 62, 63, and 66 remain rejected under 35 U.S.C. 103 as being unpatentable over van Belle, J., and Jan G. Schaart. "Towards TALEN-mediated Targeting and Exclusion of Immunogenic Epitopes of Gluten Proteins in Wheat Species Causing Celiac Disease." 14 February 2014 (2014-02-14), pages 1-66, ISBN: 9781321252422 (supplemented in the IDS filed by Applicant on 16 April 2020.); in view of Shewry, P. R., (Journal of Cereal Science 67 (2016): 12-21.) and Zhang, Y., et al.(Nature communications 7.1 (2016): 1-8.).
Claim 1 is drawn to a nucleic acid construct comprising a nucleic acid sequence encoding at least one DNA-binding domain, wherein said DNA-binding domain can bind to a sequence in one of the alpha-, gamma- and/or omega gliadin genes, wherein said sequence is selected from SEQ ID Nos 1 to 24, 790 and 792 to 803 or a variant thereof.  
Dependent claims 9, 11, 14 are drawn to the nucleic acid construct of claim 1, wherein said construct is operably linked to a promoter, or further comprises a nucleic acid sequence encoding a CRISPR enzyme; or wherein the nucleic acid construct encodes a TAL effector;
Claim 8 is drawn to the nucleic acid construct of claim 1, wherein said construct encodes a single-guide RNA (sgRNA) having a sequence selected from SEQ ID NO: 51 to 74 or a variant thereof.
Claim 17 is drawn to an sgRNA comprising a crRNA sequence wherein the crRNA sequence can bind to at least one sequence selected from SEQ ID Nos 1 to 24, 790 and 792 to 803 or a variant thereof.
Claims 20, 23, 26, 36, 39 and 40 are drawn to plant or plant cell or plant part transfected with the nucleic acid construct of claim 1 or the sgRNA of claim 17.
Claim 62 is drawn to a method for obtaining the genetically altered plant as defined in claim 26, the method comprising transfecting at least one cell of the part of the plant with the nucleic acid construct as defined in claim 1 or the sgRNA molecule of claim 17; regenerating athe plant and selecting plants having reduced expression and/or content of at least one of alpha-, gamma- and/or omega gliadins, reduced total gliadin content, reduced gluten content, a reduced gliadin to glutenin ratio and/or increased expression and/or content of glutenins.
Claims 63 is drawn to method for producing a food composition with a reduced gliadin and/or gluten content and/or reduced immunotoxicity. 
Claim 66 is drawn to a method of genome modification comprising introducing double-strand breaks at two or more selected sites in at least one gene of at least one of alpha-, gamma- and/or omega gliadin of a plant cell by providing said cell with a CRISPR endonuclease and the sgRNA of claim 17. 
As discussed above, Belle teaches a method of reducing the immonoreactive gluten in wheat using targeted genome modification with TALENs (TAL nuclease) targeting α-gliadins of Triticum aestivum (Abstract, and Methods for example). Belle teaches TALEN nucleases binding to DNA sequences encoding the immunogenic epitopes in the gluten (alpha-, gamma- and/or omega gliadin) which causes double-stranded breaking and introduces mutations such as deletions upon repair; as well as CRISPR sgRNA:Cas9 systems for the sequence directed genome editing to remove or reducing immonoreactive gluten in wheat (p. 25-26, for example).
Belle teaches the DNA construct, promoter, and modified wheat plants, as well as food products made from modified wheat plants having reduced amount of immunoreactive gluten proteins (Abstract, and Methods for example; and throughout the reference), in which the gluten genes that encode proteins with immunogenic epitopes are deleted or having a deletion mutation in the epitope-encoding sequence (Fig. 7, for example).
Belle does not teach the DNA-binding domain- or crRNA-binding sequences, or mutation target sequences that are set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803 or the sgRNA binding such sites. Belle does not explicitly teach RNAi silencing of the gliadin genes.
Shewry teaches a method of reducing coeliac epitopes from wheat gluten using genome editing by site-directed nucleases that are engineered to cause breaks at specific sequences in the genome. Shewry teaches three major classes of nucleases that are suitable for thispurpose: zinc-finger nucleases (ZFNs), transcription activator-like nucleases (TALENS) and clustered regularly interspaced short palindromic repeats (CRISPR) nucleases (p. 19). Shewry further teaches RNAi silencing of the gliadin genes (p. 18-19).
Moreover, Shewry teaches the coeliac disease-inducing epitopes in the gliadin genes. For example, in Table 2, the first epitope is glia-1a: PFPQPQLPY (Table 2). It is noted that this epitope is encoded in the alpha-gliadin gene by the sequence CCATTTCCGCAGCCGCAACTACC, which is 100% complementary to the instant SEQ ID NO: 5. (see alignment below in which the N in SEQ ID NO: 5 is taken by a T.)

    PNG
    media_image1.png
    76
    275
    media_image1.png
    Greyscale

Furthermore, Zhang teaches detailed enabling instructions for efficient and transgene-free genome editing in wheat through transient expression of CRISPR/Cas9 DNA or RNA. Zhang teaches DNA constructs, promoters, and sgRNAs, as well as genome-edited wheat plants (throughout the reference).
Therefore, it would have been obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention, to have taken the teachings of Shewry and arrived at the gliadin gene sequences, such as that in glia-1a, that encodes the epitopes inducing coeliac disease, as site for directed mutagenesis such as using sequence-specific nucleases (i.e. TALEN for direct binding to the sequences or CRISPR using sgRNA to bind to the epitope sequences). It would have been prima facie obvious for the PHOSITA to have applied either the TALEN, ZFN, or CRISPR technology to target mutations in the epitope region such as the one defined by SEQ ID NO: 5. It would have been obvious to design any sgRNA binding to SEQ ID NO: 5, such as the one represented by the instant SEQ ID NO: 55, or a variant thereof. It would have been prima facie obvious to further combine with RNAi silencing of the gluten genes.
The PHOSITA would have been motivated to do so given the teachings of Belle, Shewry, amount many others regarding reducing or removing immonoreactive gluten in wheat using sequence-specific nuclease or CRISPR mediated genome editing, and the identification of immunogenic epitope sequences by Shewry. The PHOSITA would have had reasonable expectation of success in obtaining the nucleotide constructs, the edited wheat plant by practicing the claimed methods according to the teachings of the prior art, and the teachings and success of Belle and Zhang of successful genome editing in wheat using either TALEN or CRISPR.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Response to Applicant’s Remarks:
Applicant argued that because “the field of chemistry is highly unpredictable” and that  "genome editing in wheat is still in its infancy” (at the time of filing of the instant application”, a person having ordinary skill would not have reasonable expectation of success. Applicant further alleged that a later publication (Jouanin, Aurélie, et al. "Outlook for coeliac disease patients: towards bread wheat with hypoimmunogenic gluten by gene editing of α-and γ-gliadin gene families." BMC plant biology 19.1 (2019): 1-16.) as providing evidence supporting the argument, in that Jouanin (allegedly) teaches “attempted……. use CRISPR to introduce mutations in alpha-gliadin genes but failed to reduce the gliadin/gluten content in hexaploid wheat”.    
These arguments have been fully considered but not deemed persuasive.
Firstly, it should be pointed out that, contrary to applicant’s allegation, Jouanin (2019) explicitly stated that “in 117 Fielder CRISPR/Cas9 lines……. missing protein bands, could be observed in grains produced by both methods”; and concluded that: “[T]he results demonstrate the feasibility and efficacy of using CRISPR/Cas9 to simultaneously edit multiple genes in the large α- and γ-gliadin gene families in polyploid bread wheat.” (p. 1)  And: “For all of the 117 T0 plants expressing the Cas9 mRNA and carrying the full complement of expected sgRNAs, 8 or more randomly selected T1 grains per plant were screened using Acid-PAGE. Differences in the gliadin protein profile were observed between Fielder wild type and T1 grains harvested from some T0 CRISPR/Cas9 plants (Fig. 5; Table 3).” Therefore, the allegation that Jouanin (2019) lends support to Applicant’s argument regarding lack of reasonable expectation of success, has not been accepted as true.
Secondly, while CRISPR-based genome editing was—and still might be considered—a relatively new technology, the field of art has been advancing rapidly. At the time of the instant invention, numerous success has been reported in CRISPR-based genome editing in wheat, and proving the technology beyond “infancy”. For example:
Shan, Qiwei, et al. "Genome editing in rice and wheat using the CRISPR/Cas system." Nature protocols 9.10 (2014): 2395-2410.
Zhang, Yi, et al. "Efficient and transgene-free genome editing in wheat through transient expression of CRISPR/Cas9 DNA or RNA." Nature communications 7.1 (2016): 1-8.
Wang, Wei, et al. "Optimizing multiplex CRISPR/Cas9-based genome editing for wheat." BioRxiv (2016): 051342.
Upadhyay, Santosh Kumar, et al. "RNA-guided genome editing for target gene mutations in wheat." G3: Genes, Genomes, Genetics 3.12 (2013): 2233-2238.
Wang, Yanpeng, et al. "Simultaneous editing of three homoeoalleles in hexaploid bread wheat confers heritable resistance to powdery mildew." Nature biotechnology 32.9 (2014): 947-951.
Sharma, Shailesh, and Santosh Kumar Upadhyay. "Functional Characterization of Expressed Sequence Tags of Bread Wheat (Triticum aestivum) and Analysis of CRISPR Binding Sites for Targeted Genome Editing." American Journal of Bioinformatics Research 4.1 (2014): 11-22.
Wolter, Felix, and Holger Puchta. "Knocking out consumer concerns and regulator’s rules: efficient use of CRISPR/Cas ribonucleoprotein complexes for genome editing in cereals." Genome biology 18.1 (2017): 1-3. (2/28/2017)
Liang, Zhen, et al. "Efficient DNA-free genome editing of bread wheat using CRISPR/Cas9 ribonucleoprotein complexes." Nature communications 8.1 (2017): 1-5.
Gil‐Humanes, Javier, et al. "High‐efficiency gene targeting in hexaploid wheat using DNA replicons and CRISPR/Cas9." The Plant Journal 89.6 (2017): 1251-1262.
All of these above have been published (in print or online) at or before the time of the filing of the instant application.
Therefore, Applicant’s argument that the skilled artisan, given the levels of teaching in the prior art, would not have had reasonable expectation of success, is not found persuasive.
At least for these reasons, the rejection is maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663